STONE, J.
The common source of title of both contending parties to this suit is the deed of bargain and sale made by Bragg to J. M. Parmer and W. Fleming Parmer, bearing date May 8,1858. This deed, unexplained, vested in them an equal, undivided interest, as tenants in common. — See Lang v. Waring, 17 Ala. 145; Andrews v. Brown, 21 Ala. 437; Ware v. Owens, 42 Ala. 212. The record fails to inform us that any title ever passed out of either of these grantees, by any conveyance made by them.
2. It is contended for appellants, that the proof tends to show’ that an equitable title, called a perfect equity, vested in the partnership of Holloman <fc Parmer; and that when the lot was sold and conveyed by the United States marshal, in satisfaction of a debt of the firm of Holloman & Parmer, it conveyed the entire equitable title to the purchaser, Gaf*410ford; and inasmuch, as Caldwell, the appellants’ ancestor, had purchased, and received from Gafford a conveyance of the lot, before suit brought, this perfect equity is a complete defense to the present action. Section 2871 of the Revised Code is relied on in support of this view. This argument is unsound. If the judgment and execution, under which the marshal sold, had been against each member of the partnership, this would only have placed the purchaser in the predicament of Holloman & Parmer. He would have had a perfect equity; nothing more. Courts of law can not regard equitable titles. Such titles will neither support nor defeat an action of ejectment. — Elmore v. Harris, 13 Ala. 360; Mitchell v. Robertson, 15 Ala. 412; Nickles v. Haskins, 15 Ala. 619; McPherson v. Walters, 16 Ala. 714; Sellers v. Hayes, 17 Ala. 749; Williams v. Hartshorn, 30 Ala. 211; You v. Flinn, 34 Ala. 409.
3. But appellants’ position is not as strong as this. The judgment and execution, under which they claim, was against "Wm. E. Parmer only, surviving partner of a firm composed of three. While the law vests the title of partnership personal property in the survivor, it has not that effect on partnership real property, the title to which exists in the title papers. Real estate, held in the names of partners, although purchased and used for partnership purposes, can not be administered as partnership effects in courts of law. In these courts, the several partners are treated as tenants in common of the lands held by them. — Lang v. Waring, 17 Ala. 145; Andrews v. Brown, 21 Ala. 437; Lang v. Waring, 25 Ala. 625. Lands thus held, however, may be subjected in equity to the payment of partnership debts. — 2 Brick. Dig. 303, §§ 55, 56, 57, 61. The purchase made by Mr. Gafford gave him no right, either at law or in equity, to any interest in the land, other than that held and owned by Wm. F. Parmer —See Lang v. Waring, 17 Ala. 145.
4. We have said this much to show that, in the trial below, justice was fully administered according to law. The exception reserved to the charges given, was general, to the entire mass, without specifying any particular part. This, under a uniform rule of this court, is no ground for reversal, unless the entire charge, in all its parts, misstates the law. — Johnson v. McGehee, 1 Ala. 186; McGehee v. The State, 52 Ala. 224. Much, if not all of the charge, is in strict conformity to the rules of law above laid down as governing this case.
5. Three charges were asked by defendant, and refused by the court. The exception to this ruling scarcely comes up to the rule. But, the charges were all rightly refused. The first and third are diametrically opposed to the principles of *411law above declared. The second was calculated to mislead, and, in the absence of explanation,' would probably have misled the jury as to what constitutes an ouster. This justified the refusal. — 1 Brick. Dig. 339, §§ 59, 60, 61.
The judgment of the Circuit Court is affirmed.